COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


BARRY JACKSON, SR.
                                                                  MEMORANDUM OPINION *
v.      Record No. 2546-07-2                                          PER CURIAM
                                                                      APRIL 22, 2008
LANCASTER COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                     FROM THE CIRCUIT COURT OF LANCASTER COUNTY
                                Harry T. Taliaferro, III, Judge

                  (Laurence M. Dickinson, on briefs), for appellant.

                  (Michael L. Donner, Sr.; Matthew R. Kite, Guardian ad litem for
                  the minor children; Hubbard Terry & Kopcsak, P.C.; Dillard and
                  Katona, on brief), for appellee.


        Barry Jackson, Sr. contends the evidence was insufficient to support the trial court’s

decision terminating his residual parental rights to his three minor children, B.J., M.J., and I.J.

(referred to hereafter individually or collectively as “the children”), pursuant to Code

§ 16.1-283(C)(1) and 16.1-283(C)(2). 1 Upon reviewing the record and the parties’ briefs, we

conclude that this appeal is without merit. Accordingly, we summarily affirm the trial court’s

decision. See Rule 5A:27.




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
         The termination hearing also dealt with another child, A.J. However, DNA testing
showed that Jackson was not A.J.’s biological father, and, therefore, this appeal does not pertain
to A.J. Accordingly, we mention A.J. in this opinion only to the extent necessary to explain the
procedural or factual history surrounding the termination of Jackson’s parental rights to B.J.,
M.J., and I.J. As of the August 1, 2007 termination hearing, B.J. was nine years old, M.J. was
eight years old, and I.J. was five years old.
        We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

        So viewed, the evidence proved that on September 29, 2005, the Lancaster Department of

Social Services (LDSS) received a complaint that Iliana Melendez, the children’s mother, had left

B.J, M.J, and I.J. with relatives for days without any indication of her whereabouts. On that same

day, LDSS received another call reporting Melendez’s whereabouts. Thereafter, LDSS found

Melendez with her youngest child, A.J., in a house that did not contain any food for the child.

Melendez, a cocaine addict, appeared intoxicated. A.J. was soaked in urine, and there were no clean

diapers for the child. Melendez agreed she needed help for her drug addiction, and on that date

voluntarily agreed to entrust B.J., M.J., I.J., and A.J. to LDSS. At that time, Jackson was in jail.

        On October 20, 2005, LDSS filed a Child In Need of Services (CHINS) petition with

respect to the children. As a result of a hearing held on October 25, 2005, the Lancaster County

Juvenile and Domestic Relations District Court (J&DR court) transferred custody of all four

children to LDSS. At an adjudicatory hearing on November 1, 2005, the J&DR court found the

children in need of services. On November 21, 2005, after LDSS completed certain home studies,

B.J. and M.J. were placed with Stacy Taylor and James Muhammad, Jackson’s relatives, and A.J.

and I.J. were placed with Wayne and Mildred Ransome, also Jackson’s relatives. Those relatives

lived close to where Jackson and Melendez were living at the time.

        Approximately three months later, Taylor and Muhammad petitioned the J&DR court to be

relieved of custody of B.J. and M.J. Taylor and Muhammad reported being constantly harassed by

and having confrontations with Melendez and Jackson, and did not believe they could deal with B.J.

and M.J. any longer. As a result, on February 28, 2006, B.J. and M.J. were placed with Braley and

Thompson, a therapeutic foster agency located in Richmond, Virginia. In April 2006, the J&DR

                                                  -2-
court approved LDSS’s foster care service plans for B.J. and M.J. and continued custody of the

children with LDSS.

       On August 8, 2006, the J&DR court relieved the Ransomes of custody of A.J. and I.J.

based on their petition alleging they had a physical altercation with Jackson. I.J. and A.J. were

also placed with Braley and Thompson. 2 At the August 2006 hearing, Jackson and Melendez

were screened for drugs and both tested positive for cocaine, after having previously stated that

they had not recently used drugs.

       Michele Simmons, an LDSS social worker and the children’s caseworker, testified that

Jackson told her his substance abuse and cocaine addiction dated to the 1980’s. LDSS offered both

parents counseling services. However, Jackson failed to keep an intake appointment on June 26,

2006. He did keep an intake appointment on September 14, 2006, wherein he agreed to attend

intensive substance abuse group services, but then, subsequently failed to attend group therapy on

September 28, 2006.

       On October 3, 2006, the J&DR court held a dispositional hearing with respect to I.J and

A.J. and a foster care review hearing with respect to B.J. and M.J. The J&DR court approved

foster care service plans for I.J. and A.J. At that hearing, Melendez appeared to be intoxicated.

As a result, the J&DR court ordered that both parents be screened for drugs.

       After the October 3, 2006 hearing, LDSS lost contact with Jackson and Melendez. LDSS

tried to contact Jackson without success, and neither parent contacted LDSS. Eventually, LDSS

learned that on January 10, 2007, Melendez was sentenced to 120 days incarceration in

Massachusetts for possession of cocaine on an outstanding 2005 warrant and that in February 2007,

Jackson was arrested in Massachusetts for failing to appear at his scheduled criminal sentencing

hearing in Virginia. The authorities eventually returned Jackson to Virginia.


       2
           All four children were placed with foster care families by Braley and Thompson.
                                                -3-
         On March 6, 2007, the J&DR court held a permanency planning hearing for the children.

At that time, the foster care plan goal was changed to adoption and was approved by the J&DR

court.

         By orders dated April 27, 2007 and June 8, 2007, the Lancaster Circuit Court sentenced

Jackson to a total of fifteen years and six months in the penitentiary for two counts of distributing

cocaine and one count of failure to appear, with ten years suspended, for an active sentence of five

years and six months.

         In May 2007, LDSS filed petitions to terminate the residual parental rights of Melendez and

Jackson as to all four children. The J&DR court subsequently granted those petitions. Jackson

appealed that order to the trial court for a de novo hearing.

         With respect to the parents’ visitation with the children since being placed in foster care,

Dawn Mulrain, the Braley and Thompson case manager for the children since May 2007, testified

that the first visit scheduled for June 2, 2006 was cancelled due to “conflict with transportation from

Mr. Jackson.” On June 14, 2006, Jackson visited B.J. and M.J. at Braley and Thompson in

Richmond. On August 22, 2006, Jackson and Melendez failed to attend a scheduled visit. On

August 29, 2006, Jackson and Melendez visited the children, and then on September 14, 2006, both

parents visited B.J. and M.J. I.J. and A.J. had a schedule conflict that day. On September 28, 2006

and October 24, 2006, Jackson and Melendez failed to attend scheduled visits with the children,

who were at Braley and Thompson waiting for them. The visits that occurred were normally one

hour in duration. After September 14, 2006, Jackson never visited the children.

         Mulrain acknowledged that since May 2007, while Jackson had been incarcerated, he had

sent the children one card and approximately four letters. He had also sent a check for I.J.’s

birthday, which Braley and Thompson had not cashed. Mulrain acknowledged that some letters had

been sent to the children before May 2007, but she did not know how many or if they were from

                                                   -4-
Jackson or Melendez. Simmons also acknowledged that Jackson “had written to the children on

several occasions.” However, she testified that she was not aware of anything Jackson had

contributed to the development of the children since they were placed in foster care in September

2005.

        Mulrain testified that the children are doing well in their pre-adoptive homes, their schools,

and in their community. They have therapy twice a month. They have a sense of safety and

security now that they did not have when they first came under the care of Braley and Thompson.

The children have told Mulrain they are happy where they live and that they feel safe, loved, and

well taken care of. The children related information to therapists indicating they had witnessed

domestic violence and drug use when living with their parents.

        Jackson, incarcerated in Virginia since February 2007, testified at the August 2007

termination hearing that he had served seven months of his five and one-half year sentence. Jackson

admitted he had been in drug rehab in 1988 for heroin, in 1993 for cocaine, and most recently from

2006 to February 2007 for cocaine. He claimed he had not used cocaine since a few weeks after the

October 2006 J&DR court hearing. He admitted he was in jail in September 2005, when Melendez

entrusted the children to LDSS, but that he was released from incarceration November 6, 2005, and

remained out of jail until February 2007. He claimed he had daily contact with the children while

they were with his relatives prior to B.J.’s and M.J.’s placement with Braley and Thompson in

February 2006, and A.J.’s and I.J.’s placement with Braley and Thompson in August 2006. He also

asserted that he sent a card to B.J. for his October birthday, a card and money to M.J. for his January

birthday, and money to I.J. for her June birthday. Jackson acknowledged that he left Virginia after

the October 3, 2006 J&DR court hearing, but claimed he did so in order to take Melendez to

Massachusetts for detox and to obtain drug rehabilitation, even though he knew he had an upcoming

sentencing hearing scheduled in Virginia. He stated that he did not attend the October 24, 2006

                                                 -5-
scheduled visit with the children because he was in Massachusetts. He claimed he missed the other

scheduled visits with the children at Braley and Thompson because he got lost, his car battery died,

and he had other transportation issues, while admitting that LDSS had told him that they would pay

for a taxi or gas vouchers for transportation to Braley and Thompson for those visits. He admitted

to three prior felony burglary convictions.

       Based upon this record, the trial court found clear and convincing evidence supported

termination of Jackson’s residual parental rights pursuant to Code § 16.1-283(C)(1) and

16.1-283(C)(2).

               “In matters of a child’s welfare, trial courts are vested with broad
               discretion in making the decisions necessary to guard and to foster
               a child’s best interests.” The trial court’s judgment, “when based
               on evidence heard ore tenus, will not be disturbed on appeal unless
               plainly wrong or without evidence to support it.”

Logan, 13 Va. App. at 128, 409 S.E.2d at 463 (citations omitted). Recognizing that “‘[t]he

termination of [residual] parental rights is a grave, drastic and irreversible action,’” Helen W. v.

Fairfax County Dep’t of Human Dev., 12 Va. App. 877, 883, 407 S.E.2d 25, 28-29 (1991)

(citation omitted), we, nevertheless, “‘presume[] [the trial court has] thoroughly weighed all the

evidence [and] considered the statutory requirements,’” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463 (citation omitted).

       Code § 16.1-283(C)(1) provides in pertinent part as follows:

                       The residual parental rights of a parent . . . of a child placed
               in foster care as a result of court commitment, an entrustment
               agreement entered into by the parent . . . or other voluntary
               relinquishment by the parent . . . may be terminated if the court
               finds, based upon clear and convincing evidence, that it is in the
               best interests of the child and that:

                       The parent . . . [has], without good cause, failed to maintain
               continuing contact with and to provide or substantially plan for the
               future of the child for a period of six months after the child’s
               placement in foster care notwithstanding the reasonable and
               appropriate efforts of social, medical, mental health or other

                                                -6-
               rehabilitative agencies to communicate with the parent . . . and to
               strengthen the parent-child relationship. Proof that the parent . . .
               [has] failed without good cause to communicate on a continuing
               and planned basis with the child for a period of six months shall
               constitute prima facie evidence of this condition . . . .

       Thus, to grant LDSS’s petition for termination pursuant to Code § 16.1-283(C)(1), the

trial court was required to find by clear and convincing evidence that (1) termination was in the

best interests of the children; (2) LDSS made “reasonable and appropriate” efforts to

communicate with Jackson and strengthen Jackson’s relationship with the children; (3) Jackson

failed, without good cause, to maintain continuing contact with the children for a six-month

period following their placement in foster care; and (4) Jackson failed, without good cause, to

provide or substantially plan for the children’s future for a six-month period following their

placement in foster care.

       On appeal, Jackson’s sole argument with respect to the trial court’s termination of his

parental rights under Code § 16.1-283(C)(1) is that LDSS failed to prove by clear and convincing

evidence that Jackson failed, without good cause, to maintain continuing contact with the

children for a period of six months following their placement in foster care. His argument does

not address the other elements contained in Code § 16.1-283(C)(1), as cited above, and therefore,

we will not address them.

       This record shows that Jackson made little or no effort to maintain continuing contact

with the children. He visited B.J. and M.J. on three occasions between February 2006 and his

incarceration in February 2007. In addition, he visited I.J. on only one occasion between early

August 2006 and February 2007. Jackson’s only contact with the children between October

2006 and August 2007, consisted of, at most, a birthday card or total of four letters. Jackson

failed to keep four scheduled visits with the children, even though LDSS had offered Jackson

assistance with transportation. After October 3, 2006, Jackson left Virginia and went to


                                                -7-
Massachusetts. Thereafter, he failed to maintain any face-to-face or verbal contact with LDSS or

the children. Jackson offered no good cause for his lack of continuing contact with the children.

Thus, based upon this record, we cannot say the trial court was plainly wrong or without

evidence to conclude that Jackson failed to maintain continuing contact with B.J, M.J., and I.J.

for a period of six months after their placement in foster care. Accordingly, we find no merit in

Jackson’s argument and, therefore, conclude the trial court’s decision terminating Jackson’s

parental rights pursuant to Code § 16.1-283(C)(1) was supported by clear and convincing

evidence.

       Jackson also contends the trial court erred in terminating his residual parental rights

pursuant to Code § 16.1-283(C)(2). However, where a trial court’s judgment is made on

alternative grounds, we need only consider whether any one of the alternatives is sufficient to

sustain the judgment of the trial court and, if we so find, need not address the other grounds. See

Boone v. C. Arthur Weaver Co., 235 Va. 157, 161, 365 S.E.2d 764, 766 (1988). Thus, because

we find that clear and convincing evidence supported the trial court’s termination of Jackson’s

residual parental rights under Code § 16.1-283(C)(1), we need not address the trial court’s ruling

terminating Jackson’s residual parental rights under Code § 16.1-283(C)(2).

       Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                                          Affirmed.




                                               -8-